 

 

UNTI`ED STATES DISTRICT COURT
EASTERN DISTRICT OF NORTH CAROLINA

WESTERN DIVISION
BRIDGETTE D. BARFIELD )
Plaintiff, )
)
V. ) SECOND AMENDED JUDGMENT
)
) No. 5:17-CV-3l4-FL
)
NANCY A. BERRYHILL, )
Commissioner of Social Security_, )
Defendant. )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of the parties consent motion to amend order regarding payment of attorney fees, costs
and expenses under the Equal Access to Justice Act.

IT IS ORDERED, ADJUDGED AND DECREED in accordance With the coult’s order entered
November 14, 2018, that defendant is to pay to plaintiff $4,850.00 in attomey’s fees, $20.01 in
expenses, and $400 in filing fees. Plaintiff shall be compensated for the filing fee of $400.00 from
the Treasury Judgment Fund.

This Judgment Filed and Entered on November 14, 2018, and Copies To:

George C. Piemonte (via CM/ECF Notice of Electronic Filing)
Cassia W. Parson/ Stephen F. Dmetulk, Jr. (via CM/ECF Notice of Electronic Filing)

NoVember 14, 2018 PETER A. MOORE, JR., CLERK
/s/ Susan W. Trim)
(By) Susan W. Tripp, Deputy Clerk

 

 

